 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   KAREN KREUZKAMP (CABN 246151)
     Assistant United States Attorney
 5
              450 Golden Gate Avenue, Box 36055
 6            San Francisco, California 94102-3495
              Telephone: (415) 436-7014
 7            FAX: (415) 436-7234
              Email: Karen.Kreuzkamp@usdoj.gov
 8
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
12
     UNITED STATES OF AMERICA,                         ) NO. CR 16-531 EMC
13                                                     )
              Plaintiff,                               ) [PROPOSED] ORDER EXCLUDING TIME FROM
14                                                     ) NOVEMBER 5, 2018 TO JANUARY 16, 2019
         v.                                            )
15                                                     )
     CHRISTOPHER KINNEY,                               )
16                                                     )
              Defendant.                               )
17                                                     )

18

19            The defendant, Christopher Kinney, represented by Gail Shifman, and the government,
20 represented by Karen Kreuzkamp, Assistant United States Attorney, appeared before the Court on

21 November 5, 2018 for a status hearing. Defense counsel advised the Court that while some of the

22 neuropsychological examination of the defendant had been completed, additional testing was still

23 needed. Defense counsel requested a continuance of the matter to January 16, 2019.

24            The matter was continued to January 16, 2019 at 2:30 p.m. to set further proceedings. Counsel
25 for both parties requested that time be excluded under the Speedy Trial Act between November 5, 2018

26 and January 16, 2019 to allow for the neuropsychological examination for the defendant, as well as

27 continued effective preparation of counsel, taking into account the exercise of due diligence.

28            Based upon the representation of counsel and for good cause shown, the Court finds that failing
     ORDER EXLUDING T IME
     Case No. CR 16-531 EMC
 1   to exclude the time between November 5, 2018 and January 16, 2019 would unreasonably deny the

 2   defendant the ability to obtain medical care and would deny defense counsel the reasonable time

 3   necessary for effective preparation, taking into account the exercise of due diligence, and would result in

 4   a miscarriage of justice. See 18 U.S.C. § 3161(h)(1)(A), (h)(7)(A) and (B)(iv). The Court further finds

 5   that the ends of justice served by excluding the time between November 5, 2018 and January 16, 2019

 6   from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 7   in a speedy trial. Therefore, IT IS HEREBY ORDERED that the time between November 5, 2018 and

 8   January 16, 2019 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

 9   3161(h)(1)(A), (h)(7)(A) and (B)(iv).

10

11

12           November 8, 2018
     DATED: ___________________                                   ___________________________
                                                                  HON. EDWARD M. CHEN
13                                                                United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER EXLUDING T IME
     Case No. CR 16-531 EMC
